             Case MDL No. 2978 Document 44 Filed 11/25/20 Page 1 of 3



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                                  MDL No. 2978


     PLAINTIFF’S MOTION FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 11

       Plaintiffs, Saim Sarwar, Janis Shumway and Deborah Laufer, by and through undersigned

counsel, hereby files the instant Motion For Sanctions against both Defendant Hotels and Stuff,

Inc., and its attorney, John Allen Roth pursuant to Fed. R. Civ. P. 11.

                                        MEMORANDUM

I.     Defendant Hotel’s And Stuff And Attorney Roth Commenced These Multidistrict
       Proceedings Vexatiously And Frivolously

       For the reasons set forth in Plaintiff’s Opposition To Defendant’s Motion To Transfer,

Hotel and Stuff’s and Roth’s commencement of these proceedings is so lacking in merit that

sanctions are warranted.

       Fed. R. Civ. P. 11(b) requires that by presenting to the court any motion or other paper,

the signing attorney certifies that to the best of their knowledge, information and belief, that the

motion was not presented for any improper purpose, such as to harass, cause unnecessary delay,

or needlessly increase the cost of litigation, that the claims or other contentions are warranted by

existing law, and that the factual contentions have evidentiary support.

       As set forth in Plaintiff’s Memorandum, nothing submitted by Mr. Roth or Hotels and

Stuff had any factual basis or were warranted by existing law. Rather, their actions were

completely frivolous and entirely devoid of merit.

       Indeed, Mr. Roth and Hotels and Stuff commenced these multidistrict proceedings, then

proceeded to file motions in forty different cases. The only case in which Mr. Roth represents
               Case MDL No. 2978 Document 44 Filed 11/25/20 Page 2 of 3



anybody was the Original Case filed against Hotels and Stuff. The other cases involved 39 other

completely unrelated defendants, many of whom have their own counsel. Thus, not only has this

Plaintiff’s attorney and all the other plaintiff’s attorneys been forced to review and react to Mr.

Roth’s frivolous proceeding and motions, but all the other defendant’s attorneys in all the other

actions have likewise been forced to become involved, as Mr. Roth obviously attempts to affect

their clients’ interests, interfere with their litigation, and possibly usurp representation of their

clients.

           Accordingly, under Rule 11( c), both Hotels and Stuff should be sanctioned. The

undersigned certifies that the safe harbor requirement of this rule has been satisfied, as it was

served on Mr. Roth by email and mailed to his dated October 30, 2020, more than 21 days prior

to the filing of this motion.

           Not only should Mr. Roth and Hotels and Stuff be required to compensate for the fees and

costs of Plaintiff’s attorneys, they should also be required to compensate the attorneys of all the

other defendants.

Respectfully submitted,

                                                                By: /s/ Thomas B. Bacon
                                                                Thomas B. Bacon, P.A.
                                                                644 N. McDonald Street
                                                                Mt. Dora, FL 32757
                                                                tbb@thomasbaconlaw.com
                                                                954-478-7811




                                                   2
            Case MDL No. 2978 Document 44 Filed 11/25/20 Page 3 of 3



                                         Proof of Service

       I hereby certify that the foregoing was served on John Allen Roth by email and United

States First Class Mail this 30th day of October, 2020.

                                                            By: /s/ Thomas B. Bacon



.




                                                 3
